DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al. (US 7,659,808) in view of Haynes (US 2010/0019479).
Regarding claim 1:
Cooper discloses:
A messaging system for a vehicle, comprising:
a remote positionable within the vehicle for receiving user input and generating a display message using the received user input (column 7, lines 10-20);
a message board positionable within the vehicle to be viewed from outside the vehicle (column 4, lines 5-20),
wherein the message board is spaced apart from the remote, and wherein the message board is communicatively coupled to the remote to receive the display message and present the display message to be viewed from outside the vehicle (column 7, lines 10-20); and
a display device positionable within the vehicle to be viewed by a user within the vehicle, wherein the display device is spaced apart from the message board and the remote (column 5, lines 30-50).
Cooper does not disclose:
“wherein the message board is communicatively coupled to the remote to receive the display message and present the display message to be viewed by the user within the vehicle” (this appears implicit to the description but Cooper admittedly does not explicitly disclose that this device presents the display message received from the remote).
Haynes discloses:
	wherein a display device presents the display message to be viewed by the user within the vehicle (paragraph 52).

	The rationale is as follows:
	Cooper and Haynes are directed to the same field of art.
	Cooper already has a display device, message board, and remote, and only fails to explicitly disclose that the message is shown to the driver. Haynes teaches this rather obvious element. One of ordinary skill in the art could have included it with predictable results.
	Regarding claim 3:
	Cooper in view of Haynes discloses:
wherein the remote further comprises a plurality of input buttons (e.g., Cooper Fig. 7).
	Regarding claim 7:
	Cooper in view of Haynes discloses:
wherein the message board comprises at least one from the group consisting of a light-emitting diode (LED) array, a liquid crystal display (LCD) array, a mini projector, and a hologram (Cooper Fig. 9: “LED display”).
Regarding claim 23:
Cooper in view of Haynes discloses:
wherein the remote is removably couplable to the vehicle (as per Cooper column 7, lines 1-10).

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of Wafford (US 2019/0130874; date of provisional application 62/580,815 is relied upon)1
	Regarding claim 2:
	Cooper in view of Haynes discloses a messaging system as discussed above.
	Cooper in view of Haynes does not disclose:
“wherein the remote is also configured for receiving a verbal user input, wherein the messaging system further comprises a voice recognition system, and wherein the remote is configured to automatically generate the display message using the verbal user input.”
	Wafford discloses:
wherein the remote is also configured for receiving a verbal user input, wherein the messaging system further comprises a voice recognition system, and wherein the remote is configured to automatically generate the display message using the verbal user input (paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Cooper in view of Haynes the elements taught by Wafford.
The rationale is as follows:
Cooper, Haynes, and Wafford are directed to the same field of art.
Wafford discloses a known method of inputting commands. One of ordinary skill in the art could have included it with predictable results to, e.g., improve usability.
Regarding claim 20:
Cooper, etc., as discussed so far does not disclose:
“wherein the display message comprises an emoji selected from the group consisting of a happy face and a sad face.”
But this is also disclosed by Wafford (paragraph 18).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include this element from Wafford as well.
The rationale is as follows:
This improves the expressiveness of the display system. One of ordinary skill in the art could have included it with predictable results.

Claims 4, 6, 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of Kim (US 2016/0332562; hereafter Kim ‘562).
Regarding claim 4:
Cooper, etc., does not disclose:
“wherein the remote is communicatively coupled to an on-board diagnostic (OBD) port of the vehicle and configured to read vehicle data via the OBD port, and wherein the remote is configured to transmit a message to the message board with instructions for displaying a message based on the vehicle data”
Kim ‘562 discloses:
wherein the remote is communicatively coupled to an on-board diagnostic (OBD) port of the vehicle and configured to read vehicle data via the OBD port, and wherein the remote is configured to transmit a message to the message board with instructions for displaying a message based on the vehicle data (Kim ‘562 discloses that vehicle information is received through the interface unit, or remote, in paragraph 92; where the vehicle information can include OBD information as per paragraph 121).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by Kim ‘586.
The rationale is as follows:
Cooper, Haynes, and Kim ‘586 are directed to the same field of art.
Kim ‘562 discloses additional information that can be displayed by the vehicle, improving communication. This is a known improvement that could have been included with predictable results.
Regarding claim 6:
Cooper, etc. discloses:
wherein the on-board diagnostic (OBD) port receives data from at least one from the group consisting of vehicle speed, idle engine revolutions per minute (RPM), engine diagnostics, powertrain diagnostics, vehicle identification number, calibration identification number, ignition counter, emissions control system counters, fuel and air metering, air intake temperatures, coolant temperatures, throttle/petal position, fuel temperature, fuel composition data, fuel pressure, oil temperature, oil pressure, fuel injector performance, engine temperature, injection pump fuel metering, cylinder injection circuit monitoring, cylinder misfire detection, monitor crankshaft position, monitor ignition coils, braking data, anti-lock brake system monitoring, air bag status, power window position, global positioning system (GPS) location, door locked status, door unlocked status, hazard light status, headlight data, blinker data, horn status, steering data, seatbelt status, seat position, change in velocity, steering angles, radio and entertainment systems data, air conditioning system data, heating system data, emissions data, refrigerant pressure, power steering pressure sensor data, cruise control data, on-board computer process data, transmission control systems data, and combinations thereof (e.g., Kim ‘562 paragraph 122).
Regarding claim 8:
Cooper, etc., discloses:
a 360-degree camera communicatively coupled to the remote, wherein the 360-degree camera is configured to be manually or automatically activated by a triggering event (Kim ‘562 paragraph 231: an “around view camera”, where it can be part of the input unit as per paragraph 168; where a triggering event generates information as per paragraph 244 or as, e.g., paragraphs 276-277).
Regarding claim 12:
Cooper, etc., discloses: 
a 360-degree camera, wherein the display device provides a 360-degree camera view to the user (Kim ‘562 paragraph 231), and the display message is superimposed on the camera view (Kim ‘562 discloses that the same display is used to control the exterior message – e.g., paragraph 213 – as the camera – e.g. paragraph 242 – and the camera view is superimposed with other vehicle-related information as per, e.g., paragraph 244).
Regarding claim 16:
Cooper, etc., discloses:
displaying, on the message board, at least one from the group consisting of weather reports, road conditions, data from an on-board diagnostic port of the vehicle, and data collected at a central server from similar messaging systems (Kim ‘562 paragraph 128).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of Kim ‘562, and further in view of Gerlach (US 2016/0263996).
Regarding claim 5:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
“wherein the remote is communicatively coupled to the OBD port via a smartphone.”
Gerlach discloses using a smartphone to manage vehicle applications (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., wherein the remote is communicatively coupled to the OBD port via a smartphone, as suggested by Gerlach.
The rationale is as follows:
Cooper, etc. and Gerlach are directed to the same field of art.
In similar circumstances, Gerlach discloses using a smartphone to control vehicle operations, in particular where there is a communication link. This is the situation disclosed in Kim ‘586. One of ordinary skill in the art could have included it with predictable results. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of applicant’s admitted prior art.
Regarding claim 9:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
“wherein the vehicle is operated autonomously.”
In a prior Office Action, the Examiner took Official Notice that vehicles that operate autonomously are known in the art. This is now taken as admitted prior art.
One of ordinary skill in the art could have included this feature with predictable results.
The rationale is as follows:
This wouldn’t change in any way the invention of Cooper, and autonomous driving would be more convenient for the user.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of Kim et al. (US 2018/0297586; hereafter Kim ‘586)
Regarding claim 10:
Cooper in view of Haynes discloses a messaging system as discussed above.
 Cooper in view of Hanyes does not disclose:
“wherein the user input is received from a sensor selected from the group consisting of a heart rate monitor, a blood flow sensor, a sweat sensor, a respiratory rate monitor, a blood pressure monitor, a blood glucose level sensor, an electrocardiogram sensor, a skin conductance sensor, and combinations thereof.”
Kim ‘586 discloses:
the user input comprises data from at least one selected from the group consisting of a heart rate monitor, a blood flow sensor, a sweat sensor, a respiratory rate monitor, a blood pressure monitor, a blood glucose level sensor, an electrocardiogram sensor, a skin conductance sensor, and combinations thereof (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc. the elements taught by Kim ‘586.
The rationale is as follows:
Cooper, Haynes, and Kim ‘586 are directed to the same field of art.
In very similar circumstances, Kim ‘586 teaches various ways to monitor a driver and display information, improving the usefulness of the display. One of ordinary skill in the art could have included it with predictable results.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of DeLine et al. (US 6,366,213).
Regarding claim 13:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
wherein the display device within the vehicle is combined with the rear view mirror of the vehicle.
DeLine discloses:
wherein the display device within the vehicle is combined with the rear view mirror of the vehicle (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by DeLine.
The rationale is as follows:
Cooper, etc., and DeLine are directed to the same field of art.
Cooper already has display; DeLine shows that one can be incorporated into the rear view mirror. The position of the display is a matter of choice and one of ordinary skill in the art could easily have decided to incorporate it in the rear view mirror.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes, and further in view of Hu (US 2016/0089059).
	Regarding claim 14:
	Cooper in view of Haynes discloses a messaging system as discussed above.
	Cooper in view of Haynes does not disclose:
“a de-escalation protocol for an occupant of the vehicle, wherein the de-escalation protocol is at least one selected from the group consisting of initiating a telephone call to a friend or a family member or designated contact of the occupant; activating a massage utility of a seat of the vehicle; and combinations thereof.” Hu discloses:
a de-escalation protocol for an occupant of the vehicle, wherein the de-escalation protocol is at least one selected from the group consisting of initiating a telephone call to a friend or a family member or designated contact of the occupant; activating a massage utility of a seat of the vehicle and combinations thereof (paragraph 64).
It would have been obvious to one of ordinary skill in the art to include in Wafford, etc., the elements taught by Hong.
The rationale is as follows:
Wafford, etc., already monitors the user’s emotion. It makes sense to go further and takes steps to reduce the stress as taught by Hu. This can improve the health and/or safety of the driver.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Hayes, and further in view of Joh et al. (US 2016/0014273).
Regarding claim 15:
Cooper, etc., discloses a messaging system as discussed above.
Cooper, etc., does not disclose:
“an automated pairing of a mobile device with the messaging system upon the mobile device entering the vehicle.”
Joh discloses:
an automated pairing of a mobile device with a vehicle upon the mobile device entering the vehicle (e.g., paragraph 5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by Joh.
The rationale is as follows:
Cooper, etc., and Joh are directed to the same field of art.
Using a mobile device in a conjunction with a car is well known in the art and so is automatic pairing, as shown by Joh. One of ordinary skill could have included this typical feature to have the functionality a user would expect.

Claims 17, 18, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Haynes and further in view of Wafford and further in view of Kim ‘586 and further in view of Kanda et al. (US 2016/0378424)
Regarding claim 17:
Cooper, Haynes, and Kim ‘586 discloses a method of operating a message system for a vehicle as discussed above in the rejection of claim 10 (wherein the method is performed when the system operates). Wafford teaches a voice recognition system as per the discussion with respect to claim 2. Combining all of these together uses the same logic as those individual earlier rejections.
Many elements of this claim have already been discussed with respect to that earlier rejection.
Cooper, Haynes, Wafford, and Kim ‘586 does not disclose:
“transmitting the verbal input from the user to a central server;
“interpreting the verbal input at the central server;
“processing the verbal input at the central server, wherein the processing comprises approving, refining, or declining the spoken word or phrases”
Kanda discloses:
transmitting the verbal input to a central server (paragraph 130: the voice conversation server);
interpreting the verbal input at the central server (paragraph 131);
processing the verbal input at the central server, wherein the processing comprises approving, refining, or declining the spoken word or phrases (paragraph 131).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cooper, etc., the elements taught by Kanda.
The rationale is as follows:
Wafford discloses voice inputs but does describe in detail how the system understands them.
Kanda discloses a known way of interpreting them and identifying commands. One of ordinary skill in the art could have included this in Cooper, etc. in order to implement the system.
Regarding claim 18:
Cooper, etc., discloses:
utilizing artificial intelligence to conduct at least one of the interpreting step and the processing step (the server described by Kanda is an artificial intelligence, as follows from, e.g., paragraphs 113-116).
Regarding claim 24:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.

Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive.
Applicant’s first arguments (pages 7-9) is directed toward Wafford. Although Wafford is still relied upon for a few dependent claims, due to applicant’s amendment it is no longer the basis of the rejection and is no longer relied upon for the subject matter applicant is arguing here.
Applicant’s next arguments (page 10) is directed toward Cooper. Here applicant argues that Cooper doesn’t have a display device separate from the message board. Cooper does (e.g., column 5, lines 30-50). Cooper never explicitly states that the message is displayed on this display device. This seems fairly obvious given that the display device is used to program the message board, but admittedly Cooper doesn’t explicitly say it. Therefore Haynes has been relied upon for this part as per the rejection above.
Applicant next (page 11) argues about the word “superimposed.” But Kim ‘562 discloses the camera, discloses displaying the view from the camera, discloses displaying it at the same time as other vehicle information, and discloses that the message board is controlled from the same display. Between all this it seems pretty clear the word “superimposed” follows from the reference.
Therefore applicant’s arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/               Primary Examiner, Art Unit 2694                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 Note that US 2019/0130874 expands on the provisional application 62/580,815, so not every element in the publication is in the provisional application. However, there is support in the provisional for every element relied upon.